IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-16-00291-CR

LANCE CEE MORGAN,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                               From the 413th District Court
                                  Johnson County, Texas
                                  Trial Court No. F49727


                               MEMORANDUM OPINION

         Lance Cee Morgan appeals his judgments of conviction on a count of online

solicitation of a minor and a count of criminal solicitation of a minor.

         The trial court’s certification of defendant’s right to appeal in this case states that

this is a plea bargain case, that Morgan has no right of appeal, and that Morgan waived

his right to appeal. This appeal is therefore dismissed.1 See TEX. R. APP. P. 25.2(d); Chavez


1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals … must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”); Davis

v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed September 14, 2016
Do not publish
[CR25]




days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).
Morgan v. State                                                                                     Page 2